NORTHCUTT, J.,
Specially concurring.
I fully and easily concur in the affir-mance of Westbrooks’ convictions because the State presented evidence of circumstances that refuted Westbrooks’ hypothesis of innocence. I do not share my colleagues’ view about the efficacy of the circumstantial evidence rule. To the contrary, I believe the rule is what prevents a purely circumstantial case from devolving into little more than a trial by ordeal. But, rather than clutter the margins of this opinion with a hypothetical exchange, I will refrain from proffering a more refined defense of the rule until I am assigned to a case that turns on the issue.